DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant’s amendment was received on 4/28/21 and has been entered and made of record. Currently, claims 2-9 are pending.

Response to Arguments

Applicant's arguments filed 4/28/21 have been fully considered but they are not persuasive. The applicant asserts neither the Kondo et al. (US2012/0242766) publication nor the Nishioka (US 2014/0218427) publication discloses or suggests that while generating the dot data of the image, the processor is configured to compare, for each pixel of an internal region of the image, dot data of a pixel of the internal region with dot data of at least part of pixels of an edge region of the image, and replace the dot data of the pixel of the internal region based on the comparison result such that the pixel of the internal region is recorded using a dot having a smaller size than that of a dot used for recording the at least part of the pixels of the edge region, or is dot-off, the internal region being located on an inner side of the edge region, the edge region including the edge of the image, as now recited in independent claim 6. The Examiner respectfully disagrees as the combination of Kondo and Nishioka does disclose the above mentioned features. First, the Examiner would like to point out the newly added limitation .

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kondo et al. (US 2012/0242766) in view of Nishioka (US 2014/0218427).
6-8, Kondo discloses a recording control method, a recording device that discharges dots to perform recording, and a recording control device that controls a recording device that discharges a dot to perform recording, the recording control device comprising: 
a processor configured to detect an edge of an image represented by image data (see paras 41, 70-72, and 91-93, edge detection is performed by extracting edge pixels of the image data to determine outer border lines); and 
the processor being further configured to generate dot data of the image that specifies the dot based on the image data and to cause the recording device to perform recording of the image based on the dot data of the image (see Fig. 4 and paras 58-59, 84, and 93-95, printer 10 includes controller 10 that controls generation and forming of image data), 
wherein while generating the dot data of the image, the processor is configured to compare, for each pixel of an internal region of the image, dot data of a pixel of the internal region with dot data of at least part of pixels of an edge region of the image, and replace the dot data of the pixel of the internal region based on the comparison result such that the pixel of the internal region is recorded using a dot having a smaller size than that of a dot used for recording the at least part of the pixels of the edge region, or is dot-off, the internal region being located on an inner side of the edge region, the edge region including the edge of the image (see Fig. 9 and paras 26, 51-53, 91-95, and 106-107, a thinning process is performed that forms dots having a smaller size on the inside of the border pixels, a printer driver extracts edge pixels, determines a line width of the image, and determines the number of outer border lines and the number of thinning lines based on the line width, then the printer driver determines thinning pixels in accordance with the determined number of outer border lines and the determined number of thinning lines, all of the pixels are the same size before the thinning process is performed and are also the same size prior to extracting the edge pixels and the determination of how many pixels will make up the outer border line and how many pixels will be part of the 
a table storing the relationship between a thinning process and type of recording medium (para 79).
Kondo does not disclose expressly the processor is configured to change the edge region and the internal region in accordance with a type of a recording medium on which recording is performed by the recording device.
Nishioka discloses the processor is configured to change the edge region and the internal region in accordance with a type of a recording medium on which recording is performed by the recording device (see paras 74, 127, and 134, a thinning process is changed based on the type of recording medium).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the changing of a thinning process based on the type of recording medium, as described by Nishioka, with the system of Kondo.
The suggestion/motivation for doing so would have been to restrict the generation of streaks (Nishioka paras 2 and 7).
Therefore, it would have been obvious to combine Nishioka with Kondo to obtain the invention as specified in claims 6-8.

Regarding claim 2, Kondo further discloses wherein 40SE-US 1955 68the processor is configured to generate the dot data in which a dot in a pixel included in the internal region has a smaller size than that of a dot in at least one pixel adjacent to the pixel included in the internal region among pixels included in the edge region, or is dot-off (see Fig. 4 and paras 26, 51-53, 58-59, 84, 93-95, and 106-107, printer 10 includes controller 10 that controls generation and forming of image data, a thinning process is performed that forms dots having a smaller size on the inside of the border pixels).  
3, Kondo further discloses wherein the edge region is a region in which pixels arranged on the edge are contiguous to one another (see paras 41, 70-72, and 91-93, edge detection is performed by extracting edge pixels of the image data to determine outer border lines) and 
the internal region is a region in which pixels adjacent, on an inner side of the image, to the edge region are contiguous to one another (see Fig. 4 and paras 26, 51-53, 58-59, 84, 93-95, and 106-107, printer 10 includes controller 10 that controls generation and forming of image data, a thinning process is performed that forms dots having a smaller size on the inside of the border pixels).  
Regarding claim 4, Kondo further discloses wherein 41SE-U5195568 the edge region is a region including pixels arranged on the edge and pixels adjacent, on an inner side of the image, to the pixels arranged on the edge (see paras 41, 70-72, and 91-93, edge detection is performed by extracting edge pixels of the image data to determine outer border lines) and 
the internal region is a region in which pixels adjacent, on the inner side of the image, to the edge region are contiguous to one another (see Fig. 4 and paras 26, 51-53, 58-59, 84, 93-95, and 106-107, printer 10 includes controller 10 that controls generation and forming of image data, a thinning process is performed that forms dots having a smaller size on the inside of the border pixels).  
Regarding claim 5, Kondo further discloses wherein the edge region is a region in which pixels arranged on the edge are contiguous to one another (see paras 41, 70-72, and 91-93, edge detection is performed by extracting edge pixels of the image data to determine outer border lines), and 
the internal region is a region including a pixel adjacent, on an inner side of the image, to the edge region and a pixel adjacent, on the inner side of the image, to the pixel adjacent, on the inner side of the image, to the edge region (see Fig. 4 and paras 26, 51-53, 58-59, 84, 93-95, and 106-107, printer 10 includes controller 10 that controls generation and forming of image 
Regarding claim 9, Kondo further discloses wherein while generating the dot data of the image, the processor is further configured to compare, for each pixel of the internal region of the image, the dot data of the pixel of the internal region with dot data of an adjacent pixel of the edge region of the image, the adjacent pixel of the edge region being adjacent to the pixel of the internal region (see paras 89-95, a thinning process is determined based on border pixels, the border pixels are pixels that are adjacent to each other located at the edge and interior locations), and 
replace the dot data of the pixel of the internal region based on the dot data of the adjacent pixel of the edge region such that the pixel of the internal region is recorded using a dot having a smaller size than that of a dot used for recording the adjacent pixel of the edge region, or is dot-off (see paras 26, 51-53, 91-95, and 106-107, a thinning process is performed that forms dots having a smaller size on the inside of the border pixels).

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R MILIA whose telephone number is (571)272-7408.  The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached at 571-272-7773.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK R MILIA/             Primary Examiner, Art Unit 2677